Filed 12/7/17 by Clerk of Supreme Court

IN THE SUPREME COURT

STATE OF NORTH DAKOTA







2017 ND 278







State of North Dakota, 		Plaintiff and Appellee



v.



Timothy Lee Todd, 		Defendant and Appellant







No. 20170240







Appeal from the District Court of Mountrail County, North Central Judicial District, the Honorable Gary H. Lee, Judge.



AFFIRMED.



Per Curiam.



Wade G. Enget, State’s Attorney, Stanley, North Dakota, for plaintiff and appellee.



Timothy L. Todd, self-represented, Wolf Point, Montana, defendant and appellant.

State v. Todd

No. 20170240



Per Curiam.

[¶1]	Timothy Lee Todd appeals from a criminal judgment entered after the district court found him guilty of being in actual physical control of a motor vehicle while under the influence of intoxicating liquor.  Todd argues the district court lacked subject matter jurisdiction because he is an enrolled member of a federally-

recognized tribe and he was conducting tribe-related business.  He also argues discovery was untimely and incomplete, and there was insufficient evidence to sustain his conviction.

[¶2]	Because Todd committed the offense beyond the exterior boundaries of a reservation, we conclude the district court had subject matter jurisdiction over this matter under N.D. Const. art. VI, § 8, and N.D.C.C. § 27-05-06.  
See State v. Delorme
, 2013 ND 123, ¶ 12, 834 N.W.2d 300 (quoting 
Roe v. Doe
, 2002 ND 136, ¶ 8, 649 N.W.2d 566) (stating that “outside of Indian country, the state has general criminal jurisdiction over all persons, including Indians”).  Further, the district court did not abuse its discretion in rejecting Todd’s discovery claim, and its judgment is supported by substantial evidence.  We summarily affirm under N.D.R.App.P. 35.1(a)(3), (4), and (7).

[¶3]	Gerald W. VandeWalle, C.J.

Jerod E. Tufte

Jon J. Jensen

Lisa Fair McEvers

Daniel J. Crothers